Citation Nr: 1227785	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 20, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from January 1, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to a disability rating in excess of 50 percent for PTSD.

In a February 2008 rating decision, the RO assigned a temporary 100 percent evaluation, effective November 20, 2007, pursuant to 38 C.F.R. § 4.30; and a 50 percent rating, effective January 1, 2008.

In July 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In an August 2010 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent, effective January 1, 2008.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO has already granted the Veteran a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD, effective January 1, 2008.  The Veteran has not expressed any disagreement with the effective date assigned for the TDIU.  As such, this issue is not a part of the current appeal.


FINDINGS OF FACT

1.  Prior to November 20, 2007, the competent evidence reflects that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

2.  From January 1, 2008 through August 5, 2010, the competent evidence reflects that the Veteran's PTSD symptoms caused total occupational impairment as well as social impairment with deficiencies in most areas, but not total social impairment.

3.  As of August 6, 2010, the competent evidence reflects that the Veteran's PTSD symptoms have caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD, prior to November 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 70 percent for PTSD, from January 1, 2008 through August 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a disability rating of 100 percent for PTSD, from August 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA provided notice in a July 2006 letter of the evidence and information required in connection with a claim for increased evaluation.  The Veteran's claim was subsequently readjudicated, most recently in an August 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records and examination reports, and private treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The record reflects that the Veteran receives Social Security Administration (SSA) benefits for disabilities including bipolar major affective disorder.  38 C.F.R. § 3.159 (c)(2).  The Veteran's January 1986 application for SSA benefits and underlying records upon which the decision was based are contained in the claims file, but the March 1986 decision awarding SSA benefits is not contained in the claims file.  As a rule, the Board's duty to assist includes obtaining relevant records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award disability compensation benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in the current case, the Board has determined that the SSA decision would pre-date the Veteran's current claim (filed in May 2006) for an increased rating for PTSD by approximately 20 years.  Thus, the Board would not be able to consider such outdated evidence in evaluating whether the Veteran is entitled to a higher rating for PTSD as of the date of the current claim in May 2006.  As a result, the Board has determined that a remand for the SSA decision would result only in an unnecessary delay and therefore should not occur in this case.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current PTSD disability.  Neither the Veteran nor his representative has alleged that the Veteran's PTSD disability has worsened since his last examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is experiencing.

PTSD is rated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran filed his current claim for an increased rating for PTSD in May 2006.

A June 2006 VA treatment record noted the Veteran's report that he had managed to go on a cruise with his wife and two children to Jamaica the month prior.  He admitted that at one point he was at the front of the ship and had an impulsive thought to jump, but that he could not ever see himself doing anything like that because of his children to whom he is committed.  He denied any current suicidality or homicidality.

At an August 2006 VA PTSD examination, the Veteran reported having the following symptoms of PTSD: trouble sleeping; nightmares; fear of going into public places; moodiness; irritability; intrusive thoughts and flashbacks about Vietnam; anxiety; low energy and lack of motivation; and depression.  A mental status evaluation revealed that the Veteran was anxious and uptight and had mild tremors during the interview.  The Veteran reported that he had driven the 250-mile distance by himself to get to his examination, though he stated that it was the first time he had driven long distance and that he normally did not drive on highways because of his high anxiety and tension.  He stated that he had been married since 1987 and that he got along with his wife.  He reported that he had not had a stable job since 1987, but continued to work little odd jobs such as occasionally driving new cars for a car company.  He reported that he went to church and did volunteer services, fishing, walking, gardening, and reading books.  He stated that he felt that his psychiatric medications were helping him.  He denied any suicidal ideations.  He reported that he typically did not feel like socializing with other people and mainly stayed home, and he did not want to watch news because of the problems with the war.  He reported that he spent some time with his children on a typical day.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  The examiner opined that it was unlikely that the Veteran could get any gainful employment in the future and that he probably needed continuous treatment for his PTSD, but concluded that the Veteran was competent for VA purposes.

Three days after the August 2006 examination, the Veteran noted in an August 2006 statement that he had thought of suicide lately.

Three days later, in an August 2006 statement, the Veteran's private primary care physician (Dr. Carroll) noted the Veteran's ongoing PTSD symptomatology, to include depression and anxiety with frequent exacerbations of very poor control.

A December 2006 VA treatment record noted the Veteran's report of enjoying boating, fishing, and watching the Discovery and History channels.  He described how he hid the intense, angry part of himself to others and would smile and tell jokes when he was in the community.  He reported having suicidal thoughts, but no intent or plan.

A June 2007 VA treatment record noted the Veteran's report that about a month prior he had considered shooting himself, but his children kept him going.  He denied current suicidality.

A September 2007 VA treatment record noted the Veteran's denial of overt suicidal ideation or plan, and he continued to speak of his children as a reason for him to go on.

The Veteran was hospitalized for an inpatient PTSD program from November 20, 2007 to December 12, 2007.  These dates established entitlement to a temporary total rating for that period.  The December 2007 discharge summary noted that he denied having any suicidal or homicidal ideations.  He was assessed with a GAF score of 45/47 at discharge in December 2007.

A January 2008 VA treatment record noted the Veteran's report that he spent his day running errands for his family businesses and that he would visit his mom.  He also reported going ice fishing regularly and that he enjoyed that the most.  He stated that he put up a front for others and tried to be his "jovial self," telling jokes and stories and being nice to people, but that he was edgy all the time and he did not trust anybody.  He denied suicidal ideation.

An April 2008 VA treatment record noted that the Veteran was relatively stable clinically, though his thoughts were focused on the fact that he had not been doing too well and that he felt worn out and frail.  He did share a story about a positive thing that happened that allowed him to keep his family car business.

A June 2008 VA treatment record noted that the Veteran did manage to go fishing and sit in a boat all day with a friend, and he elaborated on some of his success.

A January 2009 VA treatment record noted that the Veteran was seen interacting freely with other patients in the waiting room.  He had good eye contact and good grooming, but showed reactive affect and dysphoric mood.

In a February 2009 statement, Dr. Carroll noted the Veteran's ongoing PTSD symptomatology, to include insomnia, mood reduction, and significant anxiety.  Dr. Carroll deemed the Veteran to be unemployable for the foreseeable future, primarily due to his significant PTSD and its attendant symptoms.

A September 2009 VA treatment record noted that the Veteran was observed to be engaging freely in conversation with other people in the waiting room.  His affect was reactive, mood was dysphoric, and speech was spontaneous, but he had good grooming and did not appear depressed.

A January 2010 VA treatment record noted that the Veteran was seen interacting freely with other patients in the waiting room.  He had good eye contact and good grooming, but showed reactive affect and dysphoric mood.

In an April 2010 statement, the Veteran's wife of 24 years described the Veteran's ongoing PTSD symptomatology, including sleeplessness (and flying out of bed with fists clenched), irrational insecurities, depression, violent outbursts (usually verbal but sometimes physical), and inability to solve problems.  She stated that even simple tasks could cause him to explode into fits of rage, any criticism put him into a high level of stress, and his patience was very limited.  She stated that his comfort zone involved basically just taking care of himself, as anything more could send him into high anxiety.  She noted that his relationships with his children were emotionally strained and distant, as was her relationship with him at times.  She expressed that there was definitely an "inability to form close, caring and loving relationships" which she believed to be due to his lack of trust.

A June 2010 VA treatment record noted the Veteran's report that he was on the verge of tears all the time and he did not leave his yard in a week, but then he reported satisfaction that he got yard work done.  He also stated that he had enjoyed fishing.  He reported having a fleeting moment when he opened up his medication and thought that he should just take all of it, and that scared him.  He denied that he was currently suicidal.

In a July 2010 statement, Dr. Carroll noted the Veteran's ongoing PTSD symptomatology, to include poor control over his emotional state, anxiety, poor concentration, deep interpersonal problems, outbursts of anger, and poor coping mechanisms.  Dr. Carroll noted that the Veteran experienced variable responses to similar stimuli at different times, and that this quality had made him unpredictable and difficult to care for.  Dr. Carroll acknowledged that the Veteran was not without positive attributes, and that he was quite talkative and at times humorous.  Dr. Carroll expressed his belief that the Veteran was unemployable, as he was unpredictable, distractible, frequently inappropriate, unable to follow a plan, and constantly worried about family, finances, or health.

At his July 2010 hearing, the Veteran and his wife testified about his ongoing PTSD symptomatology.  His wife stated that his relationship to their children was distant.  She stated that he could be very charming and personable, but then switch and get angry and very emotional.  She noted that they never went anywhere because he did not like to do anything.  The Veteran testified that he knew a lot of people but that he was not close with anybody.  He stated that he did a lot of fishing but preferred to go by himself.  He acknowledged that he had been violent at times when he lost his temper.  He stated that he helped around the house (such as with yard maintenance) but that his wife handled all of their financial matters.  He affirmed that he did have contact with people other than his wife each day, because he would "go and hang out at places."  He expressed that he felt worn out from putting up a "front" all the time.

At an August 6, 2010 VA PTSD examination, the Veteran asked that the examiner interview his wife without him present, as he is so easily triggered emotionally, and his wife preferred this as well.  His wife stated that he has to feel in control or he gets frustrated and explosively angry, sometimes with physical intimidation (but no assaultiveness).  The examiner noted that while the Veteran seems aware that he has severe PTSD symptoms (including intrusive recollections of traumatic events, avoidance of reminders of traumatic events, detachment from others, sleep difficulties, irritability, and hypervigilance), it appears impossible to discuss these without arousing them and then he feels he must flee or risk loss of control emotionally.  The examiner noted that the stress associated with this level of severity appears to have eroded the Veteran's cognitive functioning, including judgment, memory, discriminative abilities, and executive functions.  The Veteran's psychiatric symptoms were noted to be very severe in spite of his medications.  The examiner noted that the Veteran is very concrete in his thinking and appears unable to engage conversationally with anyone beyond a concrete level.  The Veteran's thought content notably included suicidal ideation, homicidal ideation, magical thinking, and paranoid ideation.  The examiner noted that, in having performed over 150 PTSD review examinations, this Veteran with his very severe PTSD symptoms clearly presents as one of the most severely afflicted veterans he has seen.  The examiner diagnosed the Veteran with severe, chronic PTSD and co-morbid depressive disorder, and assigned a GAF score of 44.  The examiner concluded that the Veteran has total occupational and social impairment due to PTSD signs and symptoms, and concluded that he is incompetent to manage VA benefit payments and is unemployable due to his PTSD.

In a March 2011 rating decision, the RO determined that the Veteran is not competent to handle disbursement of funds.

Prior to November 20, 2007, the evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 50 percent under Diagnostic Code 9411, because his PTSD symptoms were not productive of occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout this period, he reported that he got along with his wife, continued to work little odd jobs, went to church and performed volunteer services, enjoyed activities such as fishing and gardening, and spent time with his children.  
The August 2006 examiner opined that it was unlikely that the Veteran could get any gainful employment in the future; nevertheless, the Veteran was assigned a GAF score of 60 at this examination, indicating moderate symptomatology overall.  While the Veteran acknowledged having suicidal thoughts at times, he consistently denied any suicidal intent or plan, and such thoughts were not shown to impact his occupational or social functioning during this period.

From January 1, 2008 through August 5, 2010, the evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 70 percent under Diagnostic Code 9411, because his PTSD symptoms were not productive of total social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout this period, he reported running errands, visiting his mom, fishing all day with a friend, and hanging out at places.  In addition, he was regularly seen interacting with other patients in the waiting room prior to his VA mental health appointments.  While the Veteran described this social behavior as putting up a "front" for others, such a sophisticated coping mechanism is inconsistent with the total social impairment required for a 100 percent rating.  The Veteran did have total occupational impairment during this period, as evidenced by his award of TDIU effective January 1, 2008, but the 100 percent rating criteria require total social impairment as well, which the Veteran did not demonstrate during this period for the reasons outlined above.  

As of August 6, 2010, the evidence demonstrates that the Veteran meets the criteria for a maximum 100 percent rating under Diagnostic Code 9411, because his PTSD symptoms have been shown to be productive of total occupational and social impairment, as evidenced by the August 6, 2010 VA examination findings and a GAF score of 44 indicating serious symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of the 50 percent and 70 percent ratings assigned are provided for greater degrees of mental impairment, but the competent evidence reflects that such are not present in this case at the relevant stages.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claims for disability ratings for PTSD in excess of 50 percent prior to November 20, 2007, and in excess of 70 percent from January 1, 2008 through August 5, 2010.  There is no doubt to be resolved, and increased ratings are not warranted.

The evidence supports a disability rating of 100 percent for PTSD from August 6, 2010.  There is no evidence to the contrary, and such increased rating is warranted.


ORDER

A disability rating in excess of 50 percent for PTSD, prior to November 20, 2007, is denied.

A disability rating in excess of 70 percent for PTSD, from January 1, 2008 through August 5, 2010, is denied.

A disability rating of 100 percent for PTSD, from August 6, 2010, is granted, subject to the rules and payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


